UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM10-Q/A Amendment No. 1 (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION13 OR 15(d)OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2014 OR o TRANSITION REPORT PURSUANT TO SECTION13 OR 15(d)OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number:001-34637 ANTHERA PHARMACEUTICALS,INC. (Exact Name of Registrant as Specified in Its Charter) Delaware 20-1852016 (State or Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification No.) 25801 Industrial Boulevard, SuiteB Hayward, California (Address of Principal Executive Offices) (Zip Code) (510) 856-5600 (Registrant’s Telephone Number,Including Area Code) Indicate by check mark whether the registrant:(1)has filed all reports required to be filed by Section13 or 15(d)of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days.Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes x No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act).Yes o No x As of August 1, 2014, the number of outstanding shares of the registrant’s common stock, par value $0.001 per share, was 22,719,006. EXPLANATORY NOTE Anthera Pharmaceuticals, Inc. (the “Company”) is filing this Amendment No. 1 to its Quarterly Report on Form 10-Q (the “Original Report”) solely to re-file Exhibit 10.1 to the Original Report in response to comments from the Securities and Exchange Commission (the “SEC”) regarding a confidential treatment request submitted to the SEC with respect to Exhibit 10.1 of Item 6 of Part II of the Original Report, which is hereby amended to include a revised redacted version of Exhibit 10.1. No other changes have been made to the Original Report. This Amendment No. 1 speaks as of the original filing date of the Original Report on Form 10-Q and does not reflect any events that occurred at a date subsequent to the filing of the Original Report or modify or update those disclosures therein in any way.Accordingly, this Amendment No. 1 should be read in conjunction with the Company’s filings made with the SEC subsequent to the filing of the Original Report. ITEM 6. EXHIBITS The following exhibits are filed as part of this report: Number Description Fifth Amended and Restated Certificate of Incorporation (filed as Exhibit3.6 to the registrant’s Registration Statement on FormS-1/A (File No.333-161930) filed with the SEC February3, 2010 and incorporated herein by reference). Certificate of Amendment to the Fifth Amended and Restated Certificate of Incorporation (filed as Annex A to the registrant’s Definitive Proxy Statement on Schedule 14A, filed with the SEC October 20, 2012 and incorporated herein by reference). Certificate of Amendment to the Fifth Amended and Restated Certificate of Incorporation filed July 12, 2013 and effective July 15, 2013(Filed as Exhibit 3.1 to the registrant Current Report on Form 8-K, filed with the SEC on July 16, 2013 and incorporated herein by reference.) Amended and Restated Bylaws (filed as Exhibit3.7 to the registrant’s Registration Statement on FormS-1/A (File No.333-161930) filed with the SEC February3, 2010 and incorporated herein by reference). 10.1*+ License Agreement between the Company and Eli Lilly and Company, dated as of July 11, 2014. 31.1** Certification of Principal Executive Officer pursuant to Rule13a-14(a)or Rule15d-14(a)of the Securities Exchange Act of 1934, as amended. 31.2** Certification of Principal Financial Officer pursuant to Rule13a-14(a)or Rule15d-14(a)of the Securities Exchange Act of 1934, as amended. 32.1** Certification of Principal Executive Officer pursuant to Rule13a-14(b)of the Securities Exchange Act of 1934, as amended, and 18 U.S.C. Section1350, as adopted pursuant to Section906 of the Sarbanes-Oxley Act of 2002. 32.2** Certification of Principal Financial Officer pursuant to Rule13a-14(b)of the Securities Exchange Act of 1934, as amended, and 18 U.S.C. Section1350, as adopted pursuant Section906 of the Sarbanes-Oxley Act of 2002. 101.INS*** XBRL Instance Document. 101.SCH*** XBRL Taxonomy Extension Schema Document. 101.CAL*** XBRL Taxonomy Extension Calculation Linkbase Document. 101.DEF*** XBRL Taxonomy Extension Definition Linkbase Document. 101.LAB*** XBRL Taxonomy Extension Label Linkbase Document. 101.PRE*** XBRL Taxonomy Extension Presentation Linkbase Document. * Filed herewith. ** Previously filed with the Quarterly Report on Form 10-Q for the quarterly period ended June 30, 2014. *** In accordance with Rule406T of RegulationS-T, the XBRL related information in Exhibit101 to this Quarterly Report on Form10-Q is furnished and shall not be deemed to be “filed” for purposes of Section18 of the Exchange Act, or otherwise subject to the liability of the section, and shall not be part of any registration statement or other document filed under the Securities Act or the Exchange Act, except as shall be expressly set forth by specific reference in such filing. + Certain portions of this Exhibit have been omitted pursuant to a request for confidential treatment. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. ANTHERA PHARMACEUTICALS,INC. December 12, 2014 By: /s/ Paul F. Truex Paul F. Truex President and Chief Executive Officer December 12, 2014 By: /s/ May Liu May Liu Senior Vice President, Finance and Administration (Principal Accounting Officer)
